Exhibit 10.11D
SECOND AMENDMENT OF
JOHN BEAN TECHNOLOGIES CORPORATION
EMPLOYEES’ RETIREMENT PROGRAM
PART II UNION HOURLY EMPLOYEES’ RETIREMENT PLAN


WHEREAS, John Bean Technologies Corporation (the “Company”) maintains the John
Bean Technologies Corporation Employees’ Retirement Program Part II Union Hourly
Employees’ Retirement Plan (the “Plan”);


WHEREAS, the Company now deems it necessary and desirable to amend the Plan in
certain respects;


WHEREAS, this Second Amendment shall supersede the provisions of the Plan to the
extent those provisions are inconsistent with the provisions of the amendment;


NOW, THEREFORE, by virtue and in exercise of the powers reserved to the Company
under Section 11.1 Plan Amendment or Termination of the Plan, the Plan is hereby
amended in the following respects:


·           Effective September 1, 2008, Section 1-6 of Supplemental 1 of the
Plan is hereby amended to replace the last sentence thereto with the following
which shall read as follows:


With respect to a Termination Date occurring on or after October 9, 2000, but
before September 1, 2008, a Participant’s Normal Retirement Benefit shall be
equal to the greater of the Prior Formula Accrued Benefit, if any, and the
product of the benefit rate of $30.00 multiplied by the Participant’s Years of
Credited Service.  With respect to a Termination Date occurring on or after
September 1, 2008, a Participant’s Normal Retirement Benefit shall be equal to
the greater of the Prior Formula Accrued Benefit, if any, and the product of the
benefit rate of $31.50 multiplied by the Participant’s Years of Credited
Service.




IN WITNESS WHEREOF, the Company has caused this amendment to be executed by a
duly authorized representative this _______ day of ________________, 2011.


JOHN BEAN TECHNOLOGIES CORPORATION




By: __________________________________________________
Its: __________________________________________________


 